Citation Nr: 0430022	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  01-06 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  He died on October [redacted], 2000.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision in 
which the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in February 
2001.  The RO issued a statement of the case (SOC) later that 
same month, and the RO accepted a July 2001 medical statement 
submitted on the appellant's behalf as a valid, timely, 
substantive appeal.  In July 2002 and February 2004, the RO 
issued supplemental SOCs (SSOC) addressing additional 
evidence received concerning the appellant's claim.

In September 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The Board notes that the provision of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, was held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 
2003).  

In July 2003, the Board remanded the veteran's claim for 
additional development.  After taking action on the remand, 
the RO issued an SSOC in February 2004 reflecting 
consideration of the evidence obtained by the Board; thus, 
due process considerations with regard to the invalidation of 
38 C.F.R. § 19.9 have been satisfied.  As the RO continued 
the denial the claim, this matter has been returned to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran died in October 2000.  The original death 
certificate issued in October 2000 lists the cause of death 
as an acute cerebrovascular accident (CVA), with peripheral 
vascular disease, chronic anemia, psoriasis, and 
cardiovascular disease listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

3.  The revised death certificate issued in December 2001 
lists the cause of death as a CVA, with congestive heart 
failure, peripheral vascular disease, and pernicious anemia 
listed as conditions leading to immediate cause of death, and 
chronic obstructive pulmonary disease (COPD), rheumatoid 
arthritis, and Reiter's syndrome listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  

4.  At the time of the veteran's death, service connection 
was in effect only for rheumatoid arthritis of the ankles, 
knees and wrists, evaluated as 60 percent disabling, and 
there was no claim for service connection pending before VA.

5.  There is no medical evidence establishing a medical 
relationship between the veteran's CVA, congestive heart 
failure, peripheral vascular disease, or pernicious anemia 
and his active service, and persuasive medical opinion 
establishes that there is no medical relationship between the 
veteran's service-connected arthritis and his death.  

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for the cause of 
the veteran's death have been accomplished.

In November 2000, February 2001 and October 2003 letters, the 
February 2001 SOC, and the July 2002 and February 2004 SSOCs, 
VA notified the appellant of the legal criteria governing the 
claim.  In each instance, the appellant was given an 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the November 2000, February 2001, 
and October 2003 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the October 
2003 letter, VA requested that the appellant provide 
information to enable it to attempt to obtain any outstanding 
medical evidence pertinent to the claim on appeal.  The 
letter also invited the appellant to send in any evidence in 
her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  

The initial rating action in this case was issued in November 
2000, contemporaneous with the enactment of the VCAA that 
same month.  Full compliance with the VCAA was not completed 
until October 2003.  In February 2004, after all appropriate 
notice and assistance had been provided, the RO adjudicated 
the appellant's claim for the first time after compliance 
with the VCAA.  Therefore, all pertinent records were in the 
claims file prior to the RO's initial post-VCAA notice 
adjudication of the veteran's claim.  Given the RO's 
compliance with VCAA, and the RO's post-compliance 
adjudication of the claim, there is no additional action to 
be taken by the RO, and no benefit to the appellant in 
returning her claim to the RO for yet another post-VCAA 
adjudication.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  Under these circumstances, 
the Board finds there is no prejudice to the appellant in 
proceeding with a decision on the claim on appeal at this 
juncture.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO has obtained 
or attempted to obtain the appellant's identified treatment 
records, and has received an opinion by a VA specialist in 
connection with the claim.  The veteran's final 
hospitalization records are in the file, as well as his 
Social Security Administration records, and almost all 
private treatment records.  The only records that are not in 
the file are those of Dr. Williams and Dr. Rajoor.  Several 
attempts were made to obtain these records, but no treatment 
records were received from these doctors.  In fact, in March 
2003, Dr. Rajoor indicated that she had no further 
information to provide.  Moreover, the appellant has been 
given the opportunity to submit evidence to support her 
claim, which she has done.  No outstanding sources of 
pertinent evidence, to include from any treatment providers, 
have been identified, nor has the appellant indicated that 
there is otherwise any outstanding pertinent evidence that is 
available but has not been obtained.  

Under these circumstances, the Board find that there is no 
prejudice to the appellant in the Board proceeding, at this 
juncture, with a 

II.  Analysis

A.  Factual Background

Service medical records show no treatment for cardiovascular 
complaints or pulmonary problems during service.  The 
veteran's lungs, chest, heart, and vascular system were 
normal at his induction in November 1952, and at the time of 
his separation examination in January 1955.  The records do 
show treatment and diagnosis of rheumatoid arthritis and 
Reiter's syndrome.

In April 1955, the veteran was awarded service connection for 
rheumatoid arthritis in the ankles, wrists and knees, 
evaluated as noncompensable.  In September 1991, the rating 
was increased to 50 percent, and in March 1996, the rating 
was increased to 60 percent (the rating in effect at the time 
of the veteran's death).  

The medical evidence associated with the received since the 
veteran's separation from service contains no indication of a 
medical link between his period of active service and the 
CVA, peripheral vascular disease, anemia, and congestive 
heart failure diagnosed in private medical records dated in 
September and October 2000.  

Treatment records for the period from September to October 
2000, immediately preceding the veteran's death, show that he 
was admitted to a private hospital in September with 
shortness of breath, edema of the legs, and weakness.  
Several specialists saw him during his hospitalization, 
including his neurologist, Dr. Rajoor, who was called in to 
approve a right carotid endarterectomy.  Two days after the 
endarterectomy the veteran suffered a CVA, which eventually 
caused his death.  None of the treatment records for this 
period of hospitalization discuss the veteran's rheumatoid 
arthritis or Reiter's syndrome as a factor in his treatment 
or diagnoses. 

As noted above, the veteran died in October 2000.  Dr. 
Williams, the veteran's treating physician during his final 
hospitalization, signed his initial death certificate that 
same month.  The death certificate stated that the cause of 
death was an acute cerebrovascular accident (CVA), with 
peripheral vascular disease, chronic anemia, psoriasis, and 
cardiovascular disease listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

In November 2000, the appellant submitted portions of a 
medical treatise discussing rheumatoid arthritis, psoriasis, 
and Reiter's syndrome.  The treatise discusses the symptoms 
and progression of rheumatoid arthritis and the other 
disorders, but does not indicate a link between these 
disorders and a CVA.  

In a February 2001 statement, the neurologist who treated the 
veteran, Dr. Rajoor, stated that the veteran's CVA was 
secondary to his hypercoagulable state and vasculitis, and 
that within a reasonable degree of medical certainty, was 
directly related to his rheumatoid arthritis and Reiter's 
syndrome. 

The RO asked Dr. Rajoor to clarify her statement, as it was 
not supported by treatise or treatment evidence.  In a July 
2001 statement, she stated that the veteran underwent a right 
carotid endarterectomy and two days later had a CVA.  He died 
due to an embolic episode post-operative to the right carotid 
endarterectomy related to his hypercoagulative state and 
possibly vasculitis from rheumatoid arthritis and Reiter's.  

In December 2001, Dr. Williams submitted a revised death 
certificate.  This death certificate lists the cause of death 
as a CVA, with congestive heart failure, peripheral vascular 
disease, and pernicious anemia listed as conditions leading 
to immediate cause of death, and COPD, rheumatoid arthritis, 
and Reiter's syndrome listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

Pursuant to the Board's July 2003 remand, the RO obtained an 
opinion by a VA vascular specialist.  The specialist, Dr. 
Tzeng, reviewed the file and discussed the medical evidence 
of record.  She concluded that the cause of the veteran's 
death was most likely a consequence of his CVA.  She added 
that the cause of the CVA was unclear, however it occurred 
two days following his right carotid endarterectomy and it 
cannot be ruled out that the CVA was not a technical problem 
related to the endarterectomy.  She noted that no studies 
were done of the right carotid endarterectomy site to see if 
the vessel was still patent, and that there was no 
documentation that the veteran was hypercoagulable.  She 
opined that it is not likely that the veteran's death was 
necessarily associated with his disability of Reiter's 
syndrome/rheumatoid arthritis, but that it is likely that it 
was related to complications of his right carotid 
endarterectomy.

B.  Cause of Death

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  Service 
connection requires a finding of the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board notes the evidence does not indicate, 
and the appellant does not allege, that any of the conditions 
listed on the veteran's death certificates-other than the 
already service-connected rheumatoid arthritis-was the 
result of injury or disease incurred or aggravated during 
active military service.  Both death certificates note that 
death was due to a CVA.  The December 2001 revised death 
certificate lists congestive heart failure, peripheral 
vascular disease, and pernicious anemia were conditions 
leading to the immediate cause of death.  The record reveals 
no evidence of complaints or diagnosis of, or treatment for, 
a CVA or any of its underlying conditions (congestive heart 
failure, peripheral vascular disease, or pernicious anemia) 
during service, and that there is no competent medical 
evidence or opinion relating any of these post-service 
diagnoses to any incident of service.  The Board also points 
out that the appellant has not alluded to the existence of 
any such medical evidence or opinion.  

Rather, this matter turns on the question of whether the 
veteran's service-connected rheumatoid arthritis/Reiter's 
syndrome contributed substantially or materially to cause the 
veteran's death.   The Board finds, however, that the most 
probative evidence on this question weighs against the 
appellant's claim.  

The initial death certificate issued at the time of the 
veteran's death in October 2000 included no reference to the 
veteran's service-connected rheumatoid arthritis.  While the 
December 2001 revised death certificate does include 
reference to both rheumatoid arthritis and Reiter's syndrome, 
they are listed as "other significant conditions 
contributing to death but not resulting in the underlying 
cause of death."  To be considered a contributory cause of 
death, the disability or disabilities must have a causal 
connection to the veteran's death.  See 38 C.F.R. § 3.312.  
Therefore, although the revised death certificate lists the 
veteran's service-connected disability as contributing to 
death, the Board finds it significant that that document 
specifically indicates that it did not result in the 
underlying cause of death.  

Additionally, review of the medical evidence documenting the 
veteran's final hospitalization from September to October 
2000, reveals no indication that he was treated for his 
rheumatoid arthritis/Reiter's syndrome during this period.  
Moreover, on several occasions the veteran's current 
diagnoses are listed, and these conditions are not included 
on these lists at any time.  The first time a discussion of 
the veteran's rheumatoid arthritis/Reiter's syndrome appears 
as a possible contributing cause to the veteran's death is in 
the February 2001 statement by Dr. Rajoor.

Turning to the medical opinions of record, as noted above, in 
February 2001 Dr. Rajoor, the veteran's neurologist, 
submitted a brief statement asserting that the veteran's CVA 
was secondary to his hypercoagulable state and vasculitis, 
and that within a reasonable degree of medical certainty, was 
directly related to his rheumatoid arthritis and Reiter's 
syndrome.  She provided no explanation for this statement, 
and no reference to medical evidence in his hospitalization 
records, although she indicated that she was consulted during 
his final hospitalization.  In July 2001, upon request by the 
RO, she clarified her statement somewhat.  At this time, she 
asserted that the veteran "underwent a right carotid 
endarterectomy and two days later had a CVA.  He died due to 
an embolic episode post-operative to the right carotid 
endarterectomy related to his hypercoagulative state and 
possibly vasculitis from rheumatoid arthritis and Reiter's."  
The Board notes that this statement appears less definitive 
than the initial statement, as she now states that the 
embolic episode is only "possibly" related to vasculitis 
from rheumatoid arthritis and Reiter's.  No additional detail 
is included in this statement.  The Board also notes that 
there is no medical evidence that confirms that the veteran's 
rheumatoid arthritis and Reiter's syndrome resulted in 
vasculitis, and vasculitis is not indicated in his final 
hospitalization records.

The February 2004 opinion rendered by Dr. Tzeng, the VA 
vascular specialist, specifically discusses the medical 
evidence of record, including the veteran's treatment and 
procedures in his final hospitalization.  She notes that 
there is no documentation of hypercoagulation in these 
records, and that the CVA was likely due to complications of 
his right carotid endarterectomy, and not likely associated 
with his Reiter's syndrome/rheumatoid arthritis.

The Board finds that Dr. Tzeng's opinion is more probative 
than the ones of Dr. Rajoor.  First, Dr. Tzeng is a vascular 
specialist and Dr. Rajoor is a neurologist.  Since the 
undisputed, primary cause of the veteran's death was  a CVA, 
Dr. Tzeng is better qualified to determine what caused or 
contributed to this event.  Further, Dr. Tzeng provides a 
full discussion of the medical treatment and evidence 
supporting her conclusion, while Dr. Rajoor's two opinions 
are more cursory.  Finally, as Dr. Tzeng points out in her 
statement, there is no evidence of hypercoagulation in the 
medical records, and as is noted above, vasculitis is not 
included in the diagnoses for which the veteran was treated 
prior to death.  

In view of the foregoing, the Board finds that the most 
probative medical evidence on the question of a causal 
relationship between the veteran's service-connected 
rheumatoid arthritis/Reiter's syndrome and his death is the 
February 2004 VA vascular specialist's opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  As this opinion weighs 
against the claim, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.

The Board has considered the appellant's assertions that the 
veteran's service-connected rheumatoid arthritis/Reiter's are 
related to his death.  While the Board does not doubt the 
sincerity of her belief that the veteran's death was 
partially due to his service-connected disability, as a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In adjudicating the current claim, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


___________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



